            
         Case     !  
                1:20-cv-06780-AJN       
                                    Document              
                                             12 Filed 09/23/20     Page 1 of 1
                                             U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      86 Chambers Street
                                                      New York, New York 10007


                                                      September 21, 2020

VIA ECF
Hon. Alison J. Nathan
United States District Judge
United States District Court
40 Foley Square                                                                       9/23/2020
New York, New York 10007

       Re:     Zingg v. Cuccinelli, No. 20 Civ. 6780 (AJN)

Dear Judge Nathan:

        This Office represents the government in the above referenced action in which plaintiffs
seek an order compelling U.S. Citizenship and Immigration Services (“USCIS”) to adjudicate their
Petitions for Alien Entrepreneur (Form I-526). The Court has scheduled an initial conference for
October 2, 2020. See ECF No. 7. As the government received service of the complaint on August
28, 2020, the government’s response
                                 p    to the complaint
                                                  p     is not due until October 27,, 2020. See Fed.
R. Civ. P. 12(a)(2).
              ( )( ) I write respectfully
                                  p      y to request
                                                q     that the initial conference be adjourned until
after the government files its response to the complaint.
                                                           SO ORDERED                              9/21/2020
        The adjournment is requested in the interests of judicial efficiency and conservation of
resources. Although this Office is still gathering information about this matter, it anticipates that
it may file a motion to dismiss. The adjournment thus will afford the government the time provided
by the Federal Rules to determine the form of and prepare its response. The government
respectfully submits that it will be more efficient to have the conference after it responds to the
complaint. This is the government’s first request to adjourn the conference. Plaintiffs’ counsel
objects to the request and has provided the following reason: “my objection is that I find the motion
to dismiss lacks a basis in law or fact and that the judge herself has scheduled the conference and
has made a preliminary decision that she has jurisdiction to hear this matter and that the
government is engaging in dilatory practices to evade accountability.”
                                                                                 The conference is adjourned
       I thank the Court for its consideration of this request.                   until October 30, 2020 at
                                                                                          3:45 P.M.
                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      Acting United States Attorney

                                                By:    s/ Rebecca R. Friedman
                                                      Rebecca Friedman
                                                      Assistant United States Attorney
                                                      Telephone: (212) 637-2614
                                                      Facsimile: (212) 637-2686
                                                      E-mail: rebecca.friedman@usdoj.gov
cc: Counsel of record (via ECF)
